         Case 1:20-cv-00806-WMR Document 1 Filed 02/21/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 DANIEL DEWOSKIN, on behalf of              )
 himself and all others similarly situated, )
                                            ) CIVIL ACTION
               Plaintiff,                   ) FILE NO. _______________
                                            )
 v.                                         )
                                            )
 DESERT LAKE GROUP, LLC, a Utah )
 limited liability company, d/b/a First     )
 Class Herbalist CBD, and                   )
                                            )
 DARIN TOONE,                               )
                                            )
               Defendants.                  )

  DEFENDANTS DESERT LAKE GROUP, LLC, AND DARIN TOONE’S
                  NOTICE OF REMOVAL

       In accordance with 28 U.S.C. §§ 1331, 1441, and 1446, Defendants Desert

Lake Group, LLC, and Darin Toone (“Defendants”) hereby notice their removal of

the civil action styled Daniel DeWoskin, on behalf of himself and all others similarly

situated v. Desert Lake Group, LLC, d/b/a First Class Herbalist CBD, and Darin

Toone, Case No. 20A78718 (the “State Court Action”), from the State Court of

DeKalb County (the “State Court”) to the United States District Court for the

Northern District of Georgia, Atlanta Division. In support of their Notice of

Removal, Defendants respectfully show the Court the following:


LEGAL02/39607317v3
            Case 1:20-cv-00806-WMR Document 1 Filed 02/21/20 Page 2 of 6




       1.       Plaintiff Daniel DeWoskin (“Plaintiff”) commenced this lawsuit by

filing a Complaint on January 21, 2020, in the State Court. Defendants were served

with a Summons and a copy of the Complaint on January 24, 2020 through personal

service upon Mr. Darin Toone.

       2.       Plaintiff asserts claims on behalf of himself and the putative class

against Defendants for alleged violation of the federal Telephone Consumer

Protection Act (the “TCPA”) (47 U.S.C. § 227). Plaintiff’s two-count complaint

purports to assert claims for (i) Telephone Consumer Protection Act Company

Specific (Internal) Do Not Call Violation; and (ii) Telephone Consumer Protection

Act National Do Not Call Violation.

       3.       As set forth in more detail below, removal of the State Court Action to

this Court is proper because this Court has jurisdiction over this action under 28

U.S.C. § 1331 (federal question jurisdiction), and all other requirements of 28 U.S.C.

§§ 1441 and 1446 are satisfied.

                      FEDERAL QUESTION JURISDICTION

       4.       Under 28 U.S.C. § 1331, federal courts have original jurisdiction over

any civil case “arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331.

       5.       Plaintiff’s Complaint falls squarely within this grant of jurisdiction

because it includes claims under the TCPA, a federal statute. (Compl. ¶¶ 38-71).

LEGAL02/39607317v3
           Case 1:20-cv-00806-WMR Document 1 Filed 02/21/20 Page 3 of 6




The United States Supreme Court has made clear that federal question jurisdiction

exists over claims asserted under the TCPA. Mims v. Arrow Fin. Servs., LLC, 132

S. Ct. 740, 747 (2012) (“Congress did not deprive federal courts of federal-question

jurisdiction over private TCPA suits.”).

      6.       Because Plaintiff’s TCPA claims arise under the laws of the United

States, this Court has original jurisdiction over that claim. 28 U.S.C. § 1331.

    ALL OTHER REQUIREMENTS FOR REMOVAL ARE SATISFIED

      7.       In addition to the jurisdictional requirements discussed above, 28

U.S.C. §§ 1441 and 1446 also set forth certain procedural requirements with respect

to removal. See 28 U.S.C. §§ 1441(a), 1446. As set forth below, Defendants have

satisfied these requirements.

      8.       Venue is proper in this Court under 28 U.S.C. §§ 1441(a) and 90(a)(2)

because the United States District Court for the Northern District of Georgia, Atlanta

Division, is the federal judicial district and division embracing the State Court of

DeKalb County, where the State Court Action was filed.

      9.       Defendants file this Notice of Removal within thirty (30) days of

service of Plaintiff’s Complaint in the State Court Action. See 28 U.S.C. § 1446(b).

      10.      In accordance with 28 U.S.C. § 1446(a), Defendants attach as Exhibit

A a copy of all process, pleadings, and orders served on Defendants in the State

Court Action.

                                           2
        Case 1:20-cv-00806-WMR Document 1 Filed 02/21/20 Page 4 of 6




      11.    In accordance with 28 U.S.C. § 1446(d), Defendants will serve copies

of this Notice of Removal on Plaintiff’s counsel and file the same with the State

Court clerk. A copy of the Notice of Filing of Notice of Removal is attached hereto

as Exhibit B.1

      12.    For these reasons, this Court has jurisdiction pursuant to 28 U.S.C.

§§ 1331, and removal under 28 U.S.C. §§ 1441 and 1446 is proper.

      This 21st day of February, 2020.

                                        /s/ David. B. Carpenter
                                        Derin B. Dickerson
                                        Georgia Bar No. 220620
                                        David B. Carpenter
                                        Georgia Bar No. 292101
                                        Kristi Ramsay
                                        Georgia Bar No. 964749
                                        Fiona O’Carroll
                                        Georgia Bar. No. 442663
                                        Alston & Bird LLP
                                        1201 West Peachtree Street
                                        Atlanta, GA 30309-3424
                                        Telephone: 404-881-7000
                                        david.carpenter@alston.com
                                        kristi.ramsay@alston.com
                                        fiona.ocarroll@alston.com
                                        Attorneys for Defendants




1
  By removing this action, Defendants do not waive, but expressly preserve any
defenses with respect to the underlying state court action, including, but not limited
to defenses related to venue and/or jurisdiction.

                                          3
        Case 1:20-cv-00806-WMR Document 1 Filed 02/21/20 Page 5 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DANIEL DEWOSKIN, on behalf of              )
himself and all others similarly situated, )
                                           ) CIVIL ACTION
              Plaintiff,                   ) FILE NO. _______________
                                           )
v.                                         )
                                           )
DESERT LAKE GROUP, LLC, a Utah )
limited liability company, d/b/a First     )
Class Herbalist CBD, and                   )
                                           )
DARIN TOONE,                               )
                                           )
              Defendants.                  )

                         CERTIFICATE OF SERVICE

      I hereby certify that on this day I served a true and correct copy of the

foregoing on counsel of record via first class United States Mail, postage prepaid,

properly addressed as follows:

   Justin T. Holcombe                        James M. Feagle
   Kris Skaar                                Cliff R. Dorsen
   SKAAR & FEAGLE LLP                        SKAAR & FEAGLE LLP
   133 Mirramont Lake Drive                  2374 Main Street, Suite B
   Woodstock, GA 30189                       Tucker, Georgia 30084
   Tel: (770) 427-5600                       Tel: (404) 373-1970
   Fax: (404) 601-1855                       Fax: (404) 601-1855
   jholcombe@skaarandfeagle.com              jfeagle@skaarandfeagle.com
   kskaar@skaarandfeagle.com                 cdorsen@skaarandfeagle.com
   Attorneys for Plaintiff                   Attorneys for Plaintiff



                                         4
        Case 1:20-cv-00806-WMR Document 1 Filed 02/21/20 Page 6 of 6




This 21st day of February, 2020.         /s/ Kristi Ramsay
                                         Kristi Ramsay




                                     5
